UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 08-1413




In Re:   MARION EDWARD PEARSON, JR.,

                Petitioner.




         On Petition for Writ of Mandamus.   (1:06-cv-00069)


Submitted:   November 19, 2008          Decided:    December 22, 2008


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Marion Edward Pearson, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Marion Edward Pearson, Jr., petitions for a writ of

mandamus, alleging the district court has unduly delayed acting

on his 28 U.S.C. § 2254 (2000) petition.      He seeks an order from

this court directing the district court to act.        Our review of

the docket sheet reveals that the district court recently denied

Pearson’s § 2254 petition.      Accordingly, because the district

court has decided Pearson’s case, we deny the mandamus petition

as moot.      We grant leave to proceed in forma pauperis.          We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                      PETITION DENIED




                                    2